


Exhibit 10.19

 

Summary of Executive Officer Compensation

 

Our executive officers are at will employees. The current base salary for each
of our executive officers is:

 

Paul A. Maleh, $450,000

Monica G. Noether, $375,000

Arnold J. Lowenstein, $375,000

Wayne D. Mackie, $375,000

 

During fiscal 2009, Dr. James C. Burrows served as our President and Chief
Executive Officer at a base salary of $500,000.  Dr. Burrows is no longer an
executive officer and now serves as our Vice Chairman.

 

On February 27, 2009, the compensation committee of our board of directors set
the performance goals, target amounts and maximum amounts payable in respect of
fiscal year 2009 for performance awards granted under our 2007 cash incentive
plan to our executive officers. These performance awards are payable in cash/or
in shares of our common stock (vesting in four equal installments beginning on
the anniversary of the date of grant) and only to the extent certain performance
goals, based on objective business criteria specified by the compensation
committee of our board of directors, are achieved in fiscal 2009. These
performance goals are based on criteria that include, for all of our executive
officers, net revenue and earnings before interest and taxes (excluding the
impact of our NeuCo subsidiary, acquisitions, discontinued operations and
extraordinary and special items, as approved by the compensation committee of
our board of directors).  In the case of Dr. Noether, additional performance
goals are based on the net revenue and operating income of certain practices. 
The target and maximum amounts payable to these executive officers in cash under
these performance awards in respect of fiscal 2009 are as follows: Dr. Burrows —
target of $1,000,000 and maximum of $2,000,000; Mr. Maleh - target of $675,000
and maximum of $1,350,000; Dr. Noether - target of $1,000,000 and maximum of
$2,000,000; Mr. Lowenstein — target of $250,000 and maximum of $500,000; and
Mr. Mackie - target of $250,000 and maximum of $500,000. Additionally,
Mr. Lowenstein can receive further cash payments under his performance award
under our 2007 cash incentive plan based on the revenue he sources.  The target
and maximum amounts payable to these executive officers in shares of our common
stock under these performance awards in respect of fiscal 2009 are as follows:
Dr. Burrows — target and maximum of $800,000; Mr. Maleh - target and maximum of
$650,000; Dr. Noether - target and maximum of $500,000; Mr. Lowenstein — target
and maximum of $400,000; and Mr. Mackie - target and maximum of $250,000. The
amount payable under each of these performance awards may be reduced or deferred
to ensure that the compensation payable to each of our executive officers meets
the deductibility limits under Section 162(m) of the Internal Revenue Code.

 

--------------------------------------------------------------------------------
